



Exhibit 10.1
CHANGE IN CONTROL/NONCOMPETITION AGREEMENT




This Change in Control/Noncompetition Agreement (this "Agreement") entered into
on the 19th day of May 2014 (the "Effective Date") by and among Enterprise
Bancorp, Inc., a Massachusetts corporation (the "Company"), and its wholly owned
subsidiary, Enterprise Bank and Trust Company, a Massachusetts bank and trust
company with its main office in Lowell, Massachusetts (the "Bank") (the Bank and
the Company shall be hereinafter collectively referred to as the "Employers"),
and Joseph R. Lussier of Windham, New Hampshire (the "Executive").




1.Purpose. To allow the Executive to consider the prospect of a Change in
Control (as defined in Section 2 hereof) in an objective manner and in
consideration of the Executive's agreement to abide by the confidentiality and
noncompetition provisions set forth in Section 8 hereof and the services to be
rendered by the Executive to the Bank, and in order to protect the ongoing
business interests and competitiveness of the Employers and in consideration of
the Employers' agreement to provide the severance benefits to protect the
Executive in the event of a Change in Control as set forth in this Agreement,
and for other good and valuable consideration , the receipt and sufficiency of
which is hereby acknowledged by the Executive and the Employers, the parties
have entered into this Agreement and have mutually agreed to be bound by the
terms and conditions hereof.


2.Change in Control. For purposes of this Agreement, a "Change in Control event"
means any event that may qualify as a "Change in Control" under Company's 2009
Stock Incentive Plan, as the same may be amended and continue in effect from
time to time hereafter.


3.Terminating Event. For purposes of this Agreement, the term "Terminating
Event" shall mean any termination of the employment of the Executive with the
Bank for any reason, whether or not such termination is initiated by the Bank,
including without limitation termination for cause or by reason of the
Executive's death or disability, or by the Executive, including without
limitation resignation by reason of retirement or for no reason at all.


4.
Severance Payments.



(a)If a Terminating Event occurs within two (2) years after the date on which a
Change in Control has occurred, then the Executive shall be entitled to receive
the following:


(i)an aggregate amount equal to 1.5 times the Executive's "Highest Annual
Compensation" (as defined in paragraph (c) of this Section 4) (hereinafter "Lump
Sum Payment "), payable within thirty (30) days of the date on which the
Executive's employment with the Bank terminates (the "Date of Termination ");


(ii)any base salary, commissions or other compensation accrued or earned, but
not yet paid, as of the Date of Termination and any annual or other bonus
actually awarded, but not yet paid, as of the Date of Termination, such amounts
to be paid on the Date of Termination;






Version December 2008











--------------------------------------------------------------------------------















(iii)reimbursement for all business expenses for which the Executive would
ordinarily be reimbursed by the Employers in the ordinary course of business in
accordance with the Employers ' policies , programs, procedures or practices
incurred, but not yet paid, as of the Date of Termination , such amount to be
paid on the Date of Termination;


(iv)payment of the per diem value of any unused vacation days, whether deemed to
be accrued or unaccrued, that would be available to the Executive through the
end of the calendar year (but not beyond) in which the Date of Termination
occurs;


(v)continuation of the Employers' employee welfare benefit plans, programs and
practices in which the Executive and his spouse and any other eligible
dependents participate or are eligible to participate as of the Date of
Termination or, if more favorable to the Executive, as of the date of a Change
in Control, at the levels in effect on, and at the same out-of-pocket costs to
the Executive as of, the Date of Termination or, if more favorable to the
Executive, as of the date of a Change in Control, for the eighteen-month period
commencing on the Date of Termination; and


(vi)any other compensation and benefits as may be provided in accordance with
the terms of any applicable plans, programs, policies, procedures or practices
of the Employers.


(b)If a Terminating Event occurs within one ( 1) year prior to the date on which
a Change in Control occurs, then the Executive shall be entitled to receive, as
provided in this paragraph (b), all of the payments and benefits that he would
have been entitled to receive under paragraph (a) of this Section 4, unless such
Terminating Event occurs as a result of a termination for Cause (as such term is
defined in paragraph (k) of Section 8 below), in which case no increase or
adjustments to the amounts paid or benefits provided to the Executive in
connection with such Terminating Event shall be made under this paragraph (b).
If required in accordance with the immediately preceding sentence, the amounts
paid and benefits provided to the Executive in connection with a Terminating
Event that occurs within one (1) year prior to the date on which a Change in
Control occurs shall be increased or otherwise adjusted to ensure that the
Executive receives the full payments and benefits contemplated by paragraph (a)
of this Section 4. If the payments and/or benefits to be received by the
Executive in connection with a Terminating Event that has occurred within one
(1) year prior to the date on which a Change in Control occurs are required to
be increased or adjusted under this paragraph (b), then the Executive shall be
paid on the first ordinary payroll payment date of the Bank following the
occurrence of such Change in Control the cash amount necessary to ensure that
the Executive shall have received the full amounts of the payments and benefits
that the Executive would have received as of such date under paragraph (a) of
this Section 4.


(c)Highest Annual Compensation Defined. For purposes of this Section 4, the
Executive's "Highest Annual Compensation" shall mean, as determined as of any
Date of Termination, the sum of (i) the highest per annum rate of base salary
paid by the Employers to the Executive at any time during the three-year period
prior to such Date of Termination,(ii) the highest amount of commission or other
compensation (which is not otherwise included in the base salary and bonus
amounts referred in clauses (i) and (iii) of this paragraph (c)) paid by the
Employers to the Executive with respect to any of the three most recently
completed fiscal years of the Bank prior to such Date of Termination, and (iii)
the highest annual incentive compensation or other bonus amount paid by the
Employers to the Executive (or which would have been paid but for an election by
the Executive to defer payment to a later period) with respect to any of the
three most recently completed fiscal years of the Bank prior to such Date of
Termination.


(d)Payments Pending Resolution of Dispute. In the event of any dispute
concerning payments or other benefits to be received by the Executive under this
Section 4, the Executive shall be entitled until





--------------------------------------------------------------------------------





the resolution of such dispute to be paid in accordance with the Bank's ordinary
payroll practices his then current base salary and to continue to receive all
other welfare benefits then being provided to him by the Employers, and there
shall be no reduction whatsoever of any amounts subsequently paid to the
Executive upon resolution of such dispute as a result of, or in respect to, such
interim payments or coverage.


(e)No Obligation to Mitigate. In the event that any payments or benefits are to
be received by the Executive under this Section 4, the Executive shall be under
no obligation to seek other employment or to mitigate damages and there shall be
no offset against any amount due the Executive under this Agreement for any
reason, including, without limitation, on account of any remuneration or
benefits attributable to any subsequent employment that the Executive may
obtain.


(f)Code Section 280G Reduction. Anything in this Agreement or in any other
agreement, contract, understanding, plan or program entered into or maintained
by the Employers to the contrary notwithstanding, in the event it shall be
determined that any payment or distribution by the Employers to or for the
benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise
(collectively, the "Payments"), would be subject to the excise tax imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended (the "Code"),
and/or any successor provision or section thereto (such excise tax, together
with any interest or penalties incurred by the Executive with respect to such
excise tax, collectively, the "Excise Tax"), and if the Payments less the Excise
Tax would be less than the amount of the Payments that would otherwise be
payable to the Executive without imposition of the Excise Tax, then, to the
extent necessary to eliminate the imposition of the Excise Tax (and taking into
account any reduction in the Payments provided by reason of Section 2800 of the
Code in any such other agreement, contract, understanding, plan or program), the
cash and non-cash payments and benefits payable to the Executive shall be
reduced (with the executive being provided with the amount of each payment and
benefit as calculated by the Employers and given ten (I 0) business days in
which to prioritize the order of reduction of each such payment or benefit); but
only if, by reason of any such reduction, the Payments with any such reduction
shall exceed the Payments less the Excise Tax without any such reduction. For
purposes of this Section 4(f), (i) no portion of the Payments, the receipt or
enjoyment of which the Executive shall have effectively waived in writing prior
to the Date of Termination , shall be taken into account, (ii) no portion of the
Payments shall be taken into account that, in the opinion of tax counsel
selected in good faith by the Employers, does not constitute a "parachute
payment" within the meaning of Section 280G(b)(2) of the Code, including without
limitation by reason of Section 280G(b)(4)(A) of the Code, (iii) any payments
and/or benefits under this Agreement or otherwise for services to be rendered on
or after the effective date of a Change in Control shall be reduced only to the
extent necessary so that such payments and/or benefits in their entirety
constitute reasonable compensation for services actually rendered within the
meaning of Section 280G(b)(4)(B) of the Code or are otherwise not subject to
disallowance as deductions, in the opinion of the tax counsel referred to in the
immediately preceding clause (ii) of this sentence, and (iv) the value of any
non-cash payment or benefit or any deferred payment or benefit included in the
Payments shall be determined by the Employers' independent auditors in
accordance with the principles of Sections 280G(d)(3) and 280G(d)(4) of the Code
and the applicable regulations or proposed regulations under the Code. Except as
otherwise provided in this Section 4(f), the foregoing calculations and
determinations shall be made in good faith by the Employers and shall be
conclusive and binding upon the parties. The Employers shall pay all costs and
expenses incurred in connection with any such calculations or determinations.


(g)Section 409A. Payments to which Executive shall be entitled to under this
Section 4 shall be made subject to the following:


(i)Payments to Executive under this Section 4 shall be bifurcated into two
portions, consisting of a portion that does not constitute "nonqualified
deferred compensation" within the meaning of Section 409A of the Code and a
portion that does constitute nonqualified deferred compensation. Payments





--------------------------------------------------------------------------------





hereunder shall first be made from the portion, if any, that does not consist of
nonqualified deferred compensation until it is exhausted and then shall be made
from the portion that does constitute nonqualified deferred compensation.
However, anything in this Agreement to the contrary notwithstanding, if at the
time of Executive's termination of employment, Executive is considered a
"specified employee" as defined in Section 409A(a)(2)(B)(i) of the Code, then to
the extent required by Section 409A of the Code, no payments that constitute
nonqualified deferred compensation shall be payable prior to the date that is
the earlier of (i) six months and a day after Executive's date of termination,
or (ii) Executive's death ("Earliest Payment Date"). Any payments that are
delayed pursuant to the preceding sentence shall be paid on the Earliest Payment
Date. The determination of whether, and the extent to which, any of the payments
to be made to Executive hereunder are nonqualified deferred compensation shall
be made after the application of all applicable exclusions under Treas. Reg. §
1.409A­ l(b)(9). Any payments that are intended to qualify for the exclusion for
separation pay due to involuntary separation from service set forth in Treas.
Reg. § l.409A-l(b)(9)(iii) must be paid no later than the last day of the second
taxable year of Executive following the taxable year of Executive in which the
Date of Termination occurs.


(ii)The intent of the parties is that payments and benefits under this Agreement
comply with Section 409A and, accordingly, to the maximum extent permitted, this
Agreement shall be interpreted to be in compliance therewith. The parties
acknowledge and agree that the interpretation of Section 409A of the Code and
its application to the terms of this Agreement is uncertain and may be subject
to change as additional guidance and interpretations become available. Anything
to the contrary herein notwithstanding, all benefits or payments provided by
Employer to Executive that would be deemed to constitute "nonqualified deferred
compensation "within the meaning of Section 409A of the Code are intended to
comply with Section 409A of the Code. If, however, any such benefit or payment
is deemed to not comply with Section 409A of the Code, Employer and Executive
agree that this Agreement may be amended (and that any such amendment may be
retroactive to the extent permitted under Section 409A), as reasonably requested
by either party, and as may be necessary to fully comply with Section 409A of
the Code and all related rules and regulations in order to preserve the payments
and benefits provided hereunder without additional cost to either party.


(h)Release. In the event of termination of employment for any reason, the
payments and other benefits (if any) required to be provided to Executive
pursuant to this Section 4 (including those, if any, required under this Section
4 to be paid pursuant to other sections of this Agreement) will be in full and
complete satisfaction of any and all obligations owing to Executive pursuant to
this Agreement and, to the fullest extent permitted by law, any other claims
Executive may have in respect of Executive's employment by Employer. Such
amounts shall constitute liquidated damages with respect to any and all such
rights and claims and, upon Executive's receipt of such amounts, Employer shall
be released and discharged from any and all liability to Executive in connection
with this Agreement or otherwise in connection with Executive's employment by
Employer. Notwithstanding the foregoing, Executive shall retain all rights (i)
with respect to matters covered by provisions of this Agreement that expressly
survive the termination of this Agreement, (ii) rights to which Executive is
entitled by virtue of his participation in the employee benefit plans, policies
and arrangements of Employer, and (iii) as otherwise excluded by applicable law.


5.Employment Status. This Agreement is not an agreement for the employment of
the Executive and shall confer no rights on the Executive except as herein
expressly provided.


6.Term. This Agreement shall take effect on and as of the Effective Date and
shall terminate, subject to the applicability of paragraph (b) of Section 4
above, upon the earlier of (a) termination of the employment of the Executive
for reason of the Executive's death or permanent disability, in which case any
amounts due to the Executive or the beneficiary named on the Designation of
Beneficiary form completed by Executive or his legal representative, as the case
may be, shall be determined in accordance with Section 4 of this Agreement, if
applicable, or otherwise in accordance with the Employers' applicable plans,
programs, policies, procedures or practices then in effect, (b) the resignation
or termination of the Executive for any reason prior to a Change in Control, or
(c) the second anniversary of the date on which a Change in Control shall have
occurred; provided, however, that in any event the provisions of Section 8
hereof shall remain in full force and effect in accordance with their terms.







--------------------------------------------------------------------------------







7.Withholding; Reporting. All payments to be made to Executive by Employer shall
be subject to withholding of such amounts, if any, relating to tax and other
payroll deductions as Employer may reasonably determine it should withhold
pursuant to any applicable law and regulation. Employer may withhold from any
amounts payable under this Agreement such taxes as shall be required to be
withheld pursuant to any applicable law or regulation. Executive acknowledges
that Employer may be required to report amounts deferred by or for Executive
under nonqualified deferred compensation plans on forms W-2 and agrees that
Employer shall comply with all such requirements and Executive agrees to pay and
be solely responsible for all taxes, interest and penalties.


8.Confidential Information: Noncompetition.


(a)Confidentiality. The Executive shall not, during or after the period during
which he is employed by the Bank, make use of or disclose any Confidential
Information (as defined herein) to any natural person or entity, other than the
Employers or any of their affiliates or any of the Employers' or their
affiliates' employees, consultants, advisors, agents or other representatives
who have a need to know any such information, for any reason or purpose
whatsoever. The term "Confidential information" shall mean all confidential
information of or relating to the Employers and any of their affiliates,
including without limitation financial information and data, business plans and
information regarding prospects and opportunities (such as, by way of example
only, client and customer lists and acquisition, disposition, expansion, product
development and other strategic plans), but does not include any information
that is or becomes public knowledge by means other than the Executive's breach
or nonobservance of his obligations described in this paragraph (a).
Notwithstanding the foregoing, the Executive may disclose such Confidential
Information as he may be legally required to do so on the advice of counsel in
connection with any legal or regulatory proceeding; provided , however, that the
Executive shall provide the Employers with prior written notice of any such
required or potentially required disclosure and shall cooperate with the
Employers and use his best efforts under such circumstances to obtain
appropriate confidential treatment of any such Confidential Information that may
be so required to be disclosed in connection with any such legal or regulatory
proceeding. The Executive's obligation to refrain from disclosing any
Confidential Information under this paragraph (a) shall continue in effect in
accordance with its terms following any termination of this Agreement pursuant
to Section 6 above.


(b)Noncompetition. If the Executive 's employment with the Bank is terminated
for any reason prior to a Change in Control (whether or not such termination is
initiated by the Bank or by the Executive), then during the period of one (1)
year following the date of such termination (and assuming no Change in Control
occurs at any time during such one-year period), the Executive shall not: (i)
directly or indirectly, whether as owner, partner, shareholder (other than the
holder of l% or less of the common stock of any company the common stock of
which is listed on a national stock exchange or quoted on the Nasdaq Stock
Market), consultant, agent, employee or otherwise, engage in competition with
the Employers or any of their affiliates within a ten (10) mile radius of any
city or town in which the Bank or any affiliate has a branch or other office (or
to such lesser extent and for such lesser period as may be deemed enforceable ,
it being the intention of the parties that this Section 8(b) shall be so
enforced); provided, however, that the restrictive covenant set forth herein
shall automatically terminate or expire upon a Change in Control event and shall
not be of any further force or effect whatsoever following said Change in
Control event.


(c)Non-solicitation. Without prior written consent of Employers, Executive
agrees that he will not, at any time during the one-year period following the
termination of Executive's employment for any reason prior to a Change in
Control (whether or not such termination is initiated by the Bank or by the
Executive):


(i)hire or attempt to hire, or assist in hiring, any employees of Employer or
any of its affiliates, or solicit, encourage or induce any such employee to
terminate his or her relationship with Employer or any such affiliate; or


(ii)solicit, encourage or induce any customer or client of Employer or any of
its affiliates to terminate his or its relationship with Employer or any such
affiliate or to do business with anyone other than Employer and its affiliates.









--------------------------------------------------------------------------------







(d)Payment Following Termination by Employer Without Cause. In consideration of
the restrictive covenants set forth herein, in the event that Employer
unilaterally terminates Executive' s employment for any reason (as distinguished
from a termination initiated by the Executive) other than a termination for
Cause (as defined in paragraph (k) of this Section 8), then the Executive shall
receive, subject to Bank Regulatory Limitations as referenced in Section 18, an
aggregate amount equal to seventy-five percent (75%) of the sum of (i) the per
annum rate of base salary paid by the Employers to the Executive as of the date
on which the Executive's employment with the Bank is terminated, (ii) the amount
of commission or other compensation (which is not otherwise included in the base
salary and bonus amounts referenced in clauses (i) and (iii) of this paragraph
(c)) paid by the Employers to the Executive with respect to the most recently
completed fiscal year prior to such date on which the Executive's employment
with the Bank is terminated , and (iii) the annual incentive or other bonus
amount paid by the Employers to the Executive (or which would have been paid but
for an election by the Executive to defer payment to a later period) with
respect to the most recently completed fiscal year prior to such date on which
the Executive' s employment with the Bank is terminated. Such amount shall be
paid no later than two and one­ half (2 1/2) months after the close of the
taxable year of Executive or Employers in which Executive 's employment is
terminated as provided in this Section 8(d).


(e)Claw-back. To the fullest extent permitted by law, in the event that
Executive breaches any of the provisions of Sections 8(a), (b) or (c), Employers
shall be entitled to recoup payments made to Executive pursuant to Section 8 (d)
hereof, provided, however, that, inthe event of a breach of Section 8(a), such
recoupment shall be limited to the reasonable damages incurred by Employers as a
result of such breach and, in the event of a breach of Section 8(b) or Section
8(c), such recoupment shall be equal to the total payments made to Executive
pursuant to Section 8(d) multiplied by a fraction, the numerator of which is the
number of months remaining from the date of such breach to the first anniversary
of the date such Executive 's employment was terminated as set forth in Section
8(d), and the denominator of which is twelve (12) months


(f)Intellectual Property. Executive will, during the period of his employment,
disclose to Employers promptly and fully all Intellectual Property (as defined
below) made or conceived by Executive (either solely or jointly with others)
including but not limited to Intellectual Property which relate to the business
of Employers or result from work performed by him for Employers. All
Intellectual Property and all records related to Intellectual Property, whether
or not patentable, shall be and remain the sole and exclusive property of
Employers and Employers shall have the exclusive worldwide and perpetual right
to use, make, and sell products and/or services derived therefrom. Intellectual
Property means all copyrights, trademarks, trade names, trade secrets,
proprietary information, inventions, designs, developments, and ideas, and all
know-how related thereto. Executive hereby assigns and agrees to assign to
Employers all his rights to Intellectual Property and any patents, trademarks,
or copyrights which may be issued with respect to Intellectual Property.
Executive further acknowledges that all work shall be work made for hire. During
and after the Term of Employment, Executive agrees to assist Employers, without
charge to Employer but at its request and expense, to obtain and retain rights
in Intellectual Property, and will execute all appropriate related documents at
the request of Employers. Executive and Employers agree that this Section 8(t)
shall not apply to any Intellectual Property for which no equipment, supplies,
facilities, trade secret, or other confidential information of Employers was
used and which was developed entirely on his own time, provided that it does not
relate to the business of Employers or and does not result from any work
performed by him for Employers.


(g)Return of Materials. Upon the termination of Executive's employment,
Executive will return to Employers all property of Employers, including all
materials furnished to Executive during his employment (including but not
limited to keys, computers, automobiles, electronic communication devices,
files, electronic storage devices and identification cards); provided however,
that Executive may retain copies of materials relating to his compensation or
benefits. In addition, upon termination, Executive will provide Employers with
all passwords and similar information which are reasonably necessary for
Employers to access materials on which Executive worked or to otherwise continue
in its business.


(h)Injunctive Relief. The Executive acknowledges and agrees that the Employers
will have no adequate remedy at law, and would be irreparably harmed, if the
Executive breaches or threatens to breach any of the provisions





--------------------------------------------------------------------------------





of this Section 8. The Executive agrees that the Employers shall be entitled to
equitable and/or injunctive relief to prevent any breach or threatened breach of
this Section 8, and to specific performance of each of the terms of this Section
8 in addition to any other legal or equitable remedies that the Employers may
have. The Executive further agrees that he shall not, in any equity proceeding
relating to the enforcement of the terms of this Section 8, raise the defense
that the Employers have an adequate remedy at law.


(i)Special Severability. The terms and provision s of this Section 8 are
intended to be separate and divisible provisions and if, for any reason, any one
or more of them is held to be invalid or unenforceable, neither the validity nor
the enforceability of any other provision of this Agreement shall thereby be
affected.


(j)Cause Defined. Termination by the Bank of the Executive's employment for
"Cause" shall mean termination on the basis of (i) the Executive's willful and
continued failure to substantially perform his employment duties (other than any
such failure resulting from the Executive's death or incapacity due to physical
or mental illness) after (A) a written demand for substantial performance is
delivered to the Executive by the Bank's Chief Executive Officer, which demand
specifically identifies the manner in which the Chief Executive Officer believes
that the Executive has not substantially performed his employment duties, and
(B) the Executive has been afforded a reasonable opportunity to meet with the
Chief Executive Officer regarding such assertions of nonperformance, or (ii) the
Executive's willfully engaging in conduct (other than conduct related to the
operation of an automobile) which is demonstrably and materially injurious to
the Bank, monetarily or otherwise. For purposes of this paragraph (h), no act,
or failure to act, on the part of the Executive shall be deemed "willful" unless
done, or omitted to be done, by the Executive not in good faith and without
reasonable belief that his action or omission was in the best interests of the
Bank. The Executive shall be deemed to have been terminated for Cause only at
such time as there shall have been delivered to him a written notice of
termination by the Bank, which specifies in detail the particulars of the
Executive's conduct that serve as the basis for such termination for Cause.


9.Arbitration Disputes. Any controversy or claim arising out of or relating to
this Agreement or the breach hereof, other than an action brought by the
Employers for injunctive or other equitable relief in the enforcement of the
Employers' rights under Section 8 above, in which case such action may be
brought in any court of competent jurisdiction , shall be settled by arbitration
in accordance with the laws of the Commonwealth of Massachusetts by three
arbitrators, one of whom shall be appointed by the Employers, one by the
Executive and the third by the first two arbitrators. If the first two
arbitrators cannot agree on the appointment of a third arbitrator, then the
third arbitrator shall be appointed by the American Arbitration Association in
the City of Boston, Massachusetts. Such arbitration shall be conducted in the
City of Boston, Massachusetts in accordance with the rules of the American
Arbitration Association, except with respect to the selection of arbitrators
which shall be as provided in this Section 9. Judgment upon the award rendered
by the arbitrators may be entered in any court having jurisdiction thereof.


10.Successors.


(a)Each of the Company and the Bank will require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of its businesses and/or assets to assume expressly and agree
to perform this Agreement in the same manner and to the same extent as if no
such succession had taken place. Failure of either the Company or the Bank to
obtain such assumption and agreement prior to the effectiveness of any such
succession shall be a breach of this Agreement and shall entitle the Executive
to compensation in the same amount and on the same terms as he would be entitled
to hereunder if a Terminating Event were to occur within two (2) years after a
Change in Control, except that for purposes of implementing the foregoing, the
date on which any such succession becomes effective shall be deemed to be the
date of such Terminating Event. As used in this Agreement, "Company," "Bank "
and "Employers" shall mean the Company, the Bank and the Employers as
hereinbefore defined and any successor to the business and/or assets of either
the Company or the Bank as aforesaid which successor assumes and agrees to
perform this Agreement by operation of law or otherwise.







--------------------------------------------------------------------------------







(b)This Agreement shall inure to the benefit of and be binding upon the
Employers and the Executive, their respective successors, executors,
administrators, heirs and permitted assigns. In the event of the Executive's
death prior to the payment of any sum due him under this Agreement, the
Employers shall make such payment to the Executive's beneficiary designated in
writing to the Employers prior to his death (or to his estate, if he fails to
make such designation).


11.Enforceability. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent jurisdiction
, then the remainder of this Agreement, or the application of such portion or
provision in circumstances other than those as to which it is so declared
illegal or unenforceable, shall not be affected thereby, and each portion and
provision of this Agreement shall be valid and enforceable to the fullest extent
permitted by law.


12.Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of any party to require the
performance of any terms or obligation of this Agreement, or the waiver by any
party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such terms or obligation or be deemed a waiver of any subsequent
breach.


13.Notices. Any notices, requests, demands and other communication provided for
by this Agreement shall be sufficient if in writing and delivered in person or
sent by registered or certified mail, postage prepaid, to the Executive at the
last address the Executive has filed in writing with the Employers or, in the
case of the Employers, at their executive offices, attention of the Chief
Executive Officer.


14.Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by duly authorized representatives of
each of the Employers provided, however, that no amendment that will result in a
violation of Section 409A of the Code, or any other provision of applicable law,
may be made to this Agreement and any such amendment shall be void ab initio.


15.Governing Law. This is a Massachusetts contract and shall be construed under
and is governed in all respect by the laws of the Commonwealth of Massachusetts.


16.Captions. The captions of this Agreement are for convenience of reference
only, are not part of the terms of this Agreement and shall have no force or
effect in the application or interpretation thereof.


17.Entire Agreement. This Agreement contains the entire agreement between the
parties to this Agreement concerning the subject matter hereof and supersedes
all prior agreements, understandings, discussions, negotiations and
undertakings, whether written or oral, between the parties with respect thereto.


18.Bank Regulatory Limitations. Any payments made to the Executive pursuant to
this Agreement, or otherwise, are subject to and conditioned upon their
compliance with 12 U S.C. § 1828(k) and any applicable regulations promulgated
thereunder. In addition, to the extent required by applicable law, regulation,
regulatory policy or other regulatory requirement, the aggregate amount and/or
value of the compensation paid as a result of any termination of the Executive's
employment with the Employers, regardless of the reason for any such termination
of employment, shall not exceed the limit prescribed by such applicable law,
regulation, regulatory policy or other regulatory requirement.



















--------------------------------------------------------------------------------













IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument on
behalf of the Employers by their duly authorized officers and by the Executive
as of the date first above written.


ATTEST:                    ENTERPRISE BANCORP, INC.


/s/ Jamie L. Gabriel                By: /s/ John P. Clancy, Jr.
John P. Clancy, Jr.
Chief Executive Officer


ATTEST:                 ENTERPRISE BANK AND TRUST COMPANY


/s/ Jamie L. Gabriel                By: /s/ John P. Clancy, Jr.
John P. Clancy, Jr.
Chief Executive Officer


WITNESS:                    EXECUTIVE


/s/ Jamie L. Gabriel                /s/ Joseph R. Lussier
Date: May 19, 2014
    












    
        




        







